Case 2:20-cv-01044-MCE-CKD Document 38-3 Filed 06/11/20 Page 1 of 4

Exhibit 2

Governor Newsom’s Executive Order
N-64-20
 

 

Case 2:20-cv-01044-MCE-CKD Document 38-3 Filed 06/11/20 Page 2 of 4
EXECUTIVE DEPARTMENT

STATE OF CALIFORNIA

EXECUTIVE ORDER N-64-20

WHEREAS on March 4, 2020, | proclaimed a State of Emergency to exist in
California as a result of the threat of COVID-19; and

WHEREAS on November 3, 2020, California—like the other states of the
United States—will hold a General Election, and Californians throughout the
state will exercise their right to vote; and

WHEREAS it is unknown to what degree COVID-19 will pose a threat to
public health in November, and California and its counties must begin taking
action now—to procure supplies, secure polling places, enlist volunteers, and
draw up plans, among other steps—to ensure that the November 3, 2020
General Election is held in a manner that is accessible, secure, and safe; and

WHEREAS to preserve public health in the face of the threat of COVID-19,
and to ensure that the November election is accessible, secure, and safe, alll
Californians must be empowered to vote by mail, from the safety of their own
homes; and

WHEREAS it is also essential to ensure that all Californians who may need
access to in-person voting opportunities—including individuals with disabilities,
individuals who speak languages other than English, individuals experiencing
homelessness, and others who may find vote-by-mail less accessible than in-
person voting—are able to access such opportunities and exercise their right to
vote; and

WHEREAS the Secretary of State has been working with California elections
officials, voting rights advocates, and other stakeholders to explore how best to
implement procedures for the November election that will make in-person
voting opportunities available, give county elections officials needed flexibility,
and preserve public health; and

WHEREAS discussions concerning the November election have been
informed, and should continue to be informed, by the ways in which existing
California law—including, in particular, the California Voter's Choice Aci—
provide standards to ensure that, even in the context of an “all-email ballot”
election, voters are able to access in-person voting opportunities; and

WHEREAS work in partnership with the Legislature and the Secretary of
State, guided by the standards in existing California law and the exigencies of
the COVID-19 pandemic, will be essential to ensure that the November election
is accessible, secure, and safe; and

 

 
 

Case 2:20-cv-01044-MCE-CKD Document 38-3 Filed 06/11/20 Page 3 of 4

WHEREAS confirming that every voter will be able to vote by mail in the
November election will allow California and its counties to begin preparing for

that election now—even as planning continues to determine how details of that
election (including requirements concerning the availability of in-person voting
opportunities) will be implemented; and

WHEREAS it is critical that counties have clarity regarding requirements for
in-person voting opportunities and other details of the November election by

no later than May 30, 2020, which may require a subsequent Executive Order;
and

WHEREAS under the provisions of Government Code section 8571, | find
that strict compliance with various statutes specified in this Order would prevent,

hinder, or delay appropriate actions to prevent and mitigate the effects of the
COVID-19 pandemic.

NOW, THEREFORE, |, GAVIN NEWSOM, Governor of the State of California, in
accordance with the authority vested in me by the State Constitution and

statutes of the State of California, and in particular, Government Code sections
8567, 8571, and 8627, do hereby issue the following Order to become effective
immediately:

IT IS HEREBY ORDERED THAT:

1) Notwithstanding any limitation on the distribution of vote-by-mail
ballots in Elections Code sections 1500 and 4000-4007, or any other
provision of state law, each county elections officials shall transmit
vote-by-mail ballots for the November 3, 2020 General Election to alll
voters who are, as of the last day on which vote-by-mail ballots may
be transmitted to voters in connection with that election, registered to
vote in that election. As set forth in this paragraph, every Californian
who is eligible to vote in the November 3, 2020 General Election shall
receive a vote-by-mail ballot.

2) Nothing in this Order shall be construed to limit the extent to which in-
person voting opportunities are made available in connection with the
November 3, 2020 General Election. It is fhe intent of this Order that my
Administration continue to work with the Legislature and the Secretary
of State to determine how requirements for in-person voting
opportunities and other details of the November election will be
implemented—guided by California's longstanding commitment to
making its elections accessible, as enshrined in existing California law,
while recognizing the exigencies of the COVID-19? pandemic.

3) My Administration continues working in partnership with the Secretary
of State and the Legislature on requirements for in-person voting
opportunities and on how other details of the November election will
be implemented. Nothing in this Order is intended, or shall be
construed, to limit the enactment of legislation on that subject.

 

 

 
 

 

Case 2:20-cv-01044-MCE-CKD Document 38-3 Filed 06/11/20 Page 4 of 4

IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
filed in the Office of the Secretary of State and that widespread publicity and
notice be given of this Order.

This Order is not intended to, and does not, create any rights or benefits,
substantive or procedural, enforceable at law or in equity, against the State of
California, its agencies, departments, entities, officers, employees, or any other
person.

IN WITNESS WHEREOF | have hereunto set
my hand and caused the Great Seal of the
State of California to be affixed this 8th day

   

 

VIN NEWSOM
vernor of California

ATTEST:

 

ALEX PADILLA
Secretary of State

aus)

Sus

 

 
